DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 11057716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Double Patenting rejections of claims 1-12 have been withdrawn in view of the Terminal Disclaimer submitted on 10/27/2021. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 13 as currently amended. For instance, the closest prior art of record, Cerini et al (US PUB 20200236470) generally discloses a package structure, comprising: a housing; and a sound producing chip disposed within the housing and comprising: a membrane and a spring structure; 
However, Cerini fails to explicitly disclose: the membrane comprising a coupling plate and a spring structure connected to the coupling plate; wherein the input audio signal and the driving signal have an input audio band which has an upper bound at a maximum frequency; wherein the spring structure is situated between the coupling plate and the actuator; wherein the coupling plate is actuated to move by the actuator via the spring structure; wherein the membrane has a first resonance frequency higher than the maximum frequency.

Claims 1-12 are allowed based on their respective dependency from Claim 1.

Claim 13 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with the others explicitly discloses all the limitations of claim 13 as currently amended. For instance, the closest prior art of record, Cerini et al (US PUB 20200236470) generally discloses a method of manufacturing a sound producing chip, comprising: providing a wafer comprising a first layer and a second layer; forming and patterning an actuating material on a first side of the wafer; patterning the first layer of the wafer, so as to form a trench line; and removing a first part of the second layer of the wafer; wherein a second part of the second layer forms at least one anchor structure, and the patterned first layer forms a membrane anchored by the at least one anchor structure.
However, Cerini fails to explicitly disclose wherein a slit is formed within and penetrates through the membrane because of the trench line; wherein the membrane comprises a coupling plate and a spring structure connected to the coupling plate, and the spring structure is formed because of the slit; wherein the spring structure is situated between the coupling plate and the actuator including the actuating material; wherein the actuator is configured to receive a driving signal corresponding to an input audio signal to actuate the membrane, wherein the input audio signal and the driving signal have an input audio band which has an upper bound at a maximum frequency: wherein the coupling plate is actuated to move by the actuator via the spring structure; wherein the membrane has a first resonance frequency higher than the maximum frequency.

Claims 14-27 are allowed based on their respective dependency from Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.